Dear Senator Wilson:
This opinion letter is in response to your question regarding the legality of selling and advertising for sale look-alike wraparounds for cans that may contain alcoholic beverages. The wraparounds to which you refer are used to disguise cans containing beer so that such cans resemble Pepsi or 7-Up cans. You indicate concern that such wraparounds aid and promote underage drinking.
We have reviewed Missouri's state statutes and find no statute prohibiting the sale or advertising for sale of such wraparounds. Therefore, it is the opinion of this office that there is no state statute in Missouri presently prohibiting the sale or the advertising for sale of such wraparounds.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General